

EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into by and between
Twistbox Entertainment, Inc., a Delaware corporation organized under the laws of
the State of Delaware, with its principal offices located at 14242 Ventura
Boulevard, Sherman Oaks, California 91423 (the “Company”) and Russell Burke
(“Employee”) dated as of December 11, 2006 (“Effective Date”).


I. EMPLOYMENT.


The Company hereby employs Employee and Employee hereby accepts such employment
upon the terms and conditions hereinafter set forth commencing as of December
11, 2006 (“Employment Date”) through and including December 10, 2008; provided
that, notwithstanding any other provision contained herein to the contrary, the
first ninety (90) days of your employment will be on a probationary basis where
either party may provide the other with fifteen (l5) days prior notice of its
intention not to continue with your employment with the Company for any or no
reason whatsoever. In such event, you agree and acknowledge that neither party
shall have any further obligation to the other except with respect to the
Company’s obligation to pay your accrued salary as of the last day of your
employment.


II. DUTIES.


A. Employee shall serve during the course of his employment as Chief Financial
Officer and shall have such other duties and responsibilities as are consistent
with those generally performed by the Chief Financial Officer of a similarly
situated company and as the Chief Executive Officer shall determine from time to
time including matters concerning: capital asset/financial planning; financial
systems and modeling, budgeting and forecasting; strategic planning and
competitive analyses; business evaluations and due diligence; acquisitions and
divestitures; debt and equity financing and restructuring; financial management;
banking relations; business policies, practices and procedures; public and
private offerings; and Sarbanes-Oxley (or similar) compliance. The Company shall
provide Employee with all reasonable and necessary business equipment to allow
Employee to perform such duties and responsibilities. The Company retains
absolute discretion to reorganize the Company from time to time and that nothing
in this Agreement shall in any way affect or limit such discretion.


B. Employee agrees to devote substantially all of his time, energy and ability
to the business of the Company. Nothing herein shall prevent Employee, upon
approval of the Board of Directors of the Company, from serving as a director or
trustee of other corporations or businesses which are not in direct competition
with the business of the Company or in direct competition with any present or
future affiliate of the Company; provided, however, that no approval of the
Board of Directors of the Company shall be required for Employee to continue to
serve as a director of any company of which he was a director as of the
Effective Date so long as such company is not in competition with the Company.
Nothing herein shall prevent Employee from (i) investing in real estate for his
own account, (ii) becoming a partner or a stockholder in any corporation,
partnership or other venture not in direct competition with the business of the
Company or in competition with any present affiliate of the Company, or (iii)
becoming up to a 5% stockholder in any publicly held corporation whether or not
in competition with the business of the Company or in competition with any
present or future affiliate of the Company.
 
1

--------------------------------------------------------------------------------




C. Employee shall report to Ian Aaron, Chief Executive Officer.
 
III. COMPENSATION.


A. The Company will pay to Employee a base salary at the annual rate of
$240,000. Such salary shall be earned monthly and shall be payable in periodic
installments no less frequently than monthly in accordance with the Company's
customary practices. Amounts payable shall be reduced by standard withholding
and other authorized deductions. The Company may in its discretion increase
Employee’s salary beyond these set amounts but it may not reduce it.


B. Annual Bonus. Employee shall eligible for an annual performance/merit bonus
(the “Bonus”) at the Company’s sole discretion based upon Employee’s performance
and the performance of the Company with a target Bonus of fifty percent (50%) of
your base salary. Such Bonus to be determined by the Company’s Board of
Directors and/or Compensations Committee based upon several factors including
the profitability of the Company, your performance and the achievement of goals
each fiscal year. A Bonus is to be paid on the Company’s fiscal year basis to
the extent and in such manner as determined with such other comparable senior
executives of the Company.


C. Welfare Benefit Plans. Employee and/or his family, as the case may be, shall
be eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Company
(including, without limitation, medical, prescription, dental, vision,
disability, salary continuance, employee life, group life, accidental death,
travel accident insurance plans and programs and 401K Plan) to the extent
applicable generally to other comparable senior executives of the Company.


D. Expenses. Employee shall be entitled to receive prompt reimbursement for all
reasonable employment expenses incurred by him in accordance with the policies,
practices and procedures as in effect generally with respect to other comparable
senior executives of the Company.


E. Fringe Benefits. Employee shall be entitled to fringe benefits in accordance
with the plans, practices, programs and policies as in effect generally with
respect to other comparable senior executives of the Company.


F. Vacation. Employee shall be entitled to twenty (20) business days of paid
vacation for each full year employment which shall be taken in accordance with
the policies and practices as in effect generally with respect to other
comparable senior executives of the Company.
 
2

--------------------------------------------------------------------------------


 
G. Stock Options. The Company shall grant to Employee, subject to Compensation
Committee approval and the vesting provisions described in this Agreement,
nonqualified stock options (the “Options”) under the Company’s 2006 Stock
Incentive Plan, as amended (the “Plan”), to acquire seventy five thousand
(75,000) shares of the Company’s Common Stock (“Common Shares”) at the exercise
price of $0.59 per Common Share under each such Option. Each Option shall
represent the right to acquire one (1) Common Share. Subject to earlier
termination of the Options as described below, the Options shall vest in full
and become immediately exercisable as follows: (a) twenty five percent (25%) on
the first anniversary of the Employment Date and the remaining seventy five
percent (75%) in equal quarterly installments over the three (3) year period
following the first anniversary of the Employment Date. The Options shall expire
on the first to occur of (i) the close of business on the last business day of
the Company coinciding with or immediately preceding the day before the tenth
anniversary of the Effective Date, (ii) the termination of the Options pursuant
to the Plan, or (iii) the termination of the Options in connection with a
termination of Employee’s employment with the Company as contemplated by the
Option Agreement. The Options shall be evidenced by a written option agreement
in the Form attached hereto as Exhibit A (the “Option Agreement”). In addition
to any provision contained in the Plan and/or the Option Agreement, all Options
are subject to full accelerated vesting upon an underwritten initial public
offering of the securities of the Company and/or a Change of Control of the
Company.


H. The Company reserves the right to modify, suspend or discontinue any and all
of the plans, practices, policies and programs described in Sections III-C,
III-D, and III-E above at any time without recourse by Employee so long as such
action is taken generally with respect to other comparable employees, is not
applied retroactively, and does not single out Employee.


IV. TERMINATION.


A. Death or Disability. Employee’s employment shall terminate automatically upon
Employee’s death. If a Disability of Employee has occurred (pursuant to the
definition of Disability set forth below), the Company may give to Employee
written notice of its intention to terminate Employee’s employment. In such
event, Employee’s employment with the Company shall terminate effective on the
120th day after receipt of such notice by Employee, provided that, within the
120 days after such receipt, Employee shall not have returned to full-time
performance of his duties. For purposes of this Agreement. “Disability” shall
mean either a physical or mental impairment which substantially limits a major
life activity of Employee and which renders Employee unable to perform the
essential functions of his position, even with reasonable accommodation which
does not impose an undue hardship on the Company for an aggregate of 120 days in
any twelve-month period. The determination of Disability under the preceding
sentence shall be based upon information supplied by Employee and/or his medical
personnel, as well as information from medical personnel (or others) selected by
the Company. In the event Employee’s health care provider and the Company do not
agree as to whether Employee has a Disability, Employee and the Company shall
appoint a third-party qualified physician who shall evaluate Employee and
provide a determination of whether Employee has a Disability.
 
3

--------------------------------------------------------------------------------




B. Cause. The Company may terminate Employee’s employment for “Cause” in the
event the Employee has engaged in or committed: willful misconduct; gross
negligence; theft, or fraud; any willful act that is reasonably likely to and
which does in fact have the effect of materially injuring the reputation,
business or a business relationship of the Company; and material breach of any
material term of this Agreement. In the event the Company determines that Cause
for termination exists based upon willful misconduct or gross negligence, the
Company shall give Employee fourteen (14) days prior written notice of such
termination which notice shall include reasonable detail as to the ground for
such termination. If such ground is curable, Employee shall be given thirty (30)
days from the date of such notice to cure such ground for termination for Cause.
After the expiration of any such cure period, the Company shall make a good
faith determination as to whether Employee has cured such ground for termination
for Cause and shall give written notice thereof to the Employee which, in the
case of a determination that Employee has failed to cure, shall include
reasonable detail as to why Employee’s efforts to cure were not adequate.


C. Other than Cause or Death or Disability. The Company may terminate Employee’s
employment at any time, with or without cause, upon ninety (90) days’ written
notice.


D. Obligations of the Company Upon Termination.


I. Death or Disability. If Employee’s employment is terminated by reason of
Employee’s Death or Disability, this Agreement shall terminate without further
obligations to Employee or his legal representatives under this Agreement
(except as provided in this Section IV-D-1), other than for (a) payment of the
sum of (i) Employee's pro rata portion of the annual base salary through the
date of termination to the extent not theretofore paid, (ii) Employee's pro rata
portion of the Bonus for any unpaid amounts accrued prior to termination for the
calendar year during which the Employee's Death or Disability occurs, and (iii)
any accrued vacation pay, in each case to the extent not theretofore paid (the
sum of the amounts described in clauses (i), (ii), and (iii) shall be
hereinafter referred to as the “Accrued Obligations”), which shall be paid to
Employee or his estate or beneficiary, as applicable, in a lump sum in cash
within thirty (30) days of the date of termination; (b) payment to Employee or
his estate or beneficiary, as applicable, any amounts due pursuant to the terms
of any applicable welfare benefit plans, and (c) to the extent termination is
due to Disability, until the earlier of the end of such Disability and one (1)
year following Employee's notice to the Company of any such Disability,
continued participation in medical, dental, hospitalization and life insurance
coverage and in all other plans and programs in which Employee was participating
(on the same basis he was participating) on the date of termination. Upon a
termination as a result of Death or Disability, the Options, and any other
options granted to Employee by the Company during his employment, to the extent
outstanding and not previously vested at the time of such termination, shall
thereupon vest in full and shall continue to be exercisable for a period of
three (3) years after such termination.
 
4

--------------------------------------------------------------------------------




2. Cause. If Employee's employment is terminated by the Company for Cause, this
Agreement shall terminate without further obligations to Employee.


3. Other than Cause or Death or Disability. If the Company terminates Employee’s
employment for other than Cause or Death or Disability, this Agreement shall
terminate without further obligations to Employee other than for: (a) the
payment of Accrued Obligations and (b) the lump sum payment of a sum equal to
the balance of base salary payments for the remainder of the Term had Employee
remained employed through the end of the Term, less standard withholdings and
other authorized deductions. Such payments to be made upon Employee’s execution,
and non-revocation, of a release substantially in the form attached hereto as
Exhibit B. Furthermore, if the Company terminates Employee's employment for
other than Cause, Death or Disability, the Options, and any other options
granted to Employee by the Company during his employment, to the extent
outstanding and not previously vested at the time of such termination, shall
thereupon vest in full and shall continue to be exercisable for a period of
three (3) years after such termination.


4. Termination By Employee. Employee may terminate his employment with Company
upon ninety (90) days’ written notice for any reason other than Good Reason,
Death or Disability. For all purposes under this agreement, any such termination
by Employee shall be treated as a termination for Cause.


5. Exclusive Remedy. Employee agrees that the payments contemplated by this
Agreement shall constitute the exclusive and sole remedy for any termination of
his employment and Employee covenants not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of employment.


V. ARBITRATION. Any controversy arising out of or relating to this Agreement,
its enforcement or interpretation or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of Employee’s employment, including, but not limited to,
any state or federal statutory claims, shall be submitted to arbitration in Los
Angeles, California, before a sole arbitrator selected from the American
Arbitration Association (“AAA”), and shall be conducted in accordance with the
AAA rules for the resolution of Employment Disputes as the exclusive forum for
the resolution of such dispute, provided, however, that provisional injunctive
relief may, but need not, be sought by either party to this Agreement in a court
of law while arbitration proceedings are pending, and any provisional injunctive
relief granted by such court shall remain effective until otherwise modified by
the Arbitrator, provided, however, that such provisional injunctive relief shall
be sought in aid and in advance of the arbitration only. Final resolution of any
dispute through arbitration may include any remedy or relief which the
Arbitrator deems just and equitable, including any and all remedies provided by
applicable state or federal statutes. At the conclusion of the arbitration, the
Arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the Arbitrator’s award or decision is based. Any
award or relief granted by the Arbitrator hereunder shall be final and binding
on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with this Agreement or Employee's
employment. Employee and Company agree that in any proceeding to enforce the
terms of this Agreement, the prevailing party shall be entitled to its or his
reasonable attorneys’ fees and costs (including forum costs associated with the
arbitration) incurred by it or him in connection with resolution of the dispute
in addition to any other relief granted.
 
5

--------------------------------------------------------------------------------




VI. ANTI SOLICITATION.


Employee promises and agrees that during his employment, and for a period of
twelve (12) months thereafter, he will not influence or attempt to influence any
mobile telecommunications operator or other distributor of the Company's
programming, games and services to cease distribution of the Company's
programming, games and services with its subscribers and replace it with similar
services of any competitor with the business of the Company.


VII. SOLICITING EMPLOYEES.


Employee promises and agrees that during his employment, and for a period of
twelve (12) months thereafter, directly or indirectly, solicit any of the
Company employees who earned annually $50,000 or more as a Company employee
during the last six months of his or her own employment to work for any
business, individual, partnership, firm, corporation, or other entity then in
direct competition with the business of the Company or any subsidiary of the
Company. For the purposes of this provision, “indirectly solicit” shall mean
that Employee has provided name(s) or other identifying information to aid in
the solicitation of such person.


VIII. CONFIDENTIAL INFORMATION.


A. Employee, in the performance of Employee's duties on behalf of the Company,
shall have access to, receive and be entrusted with confidential information,
including but in no way limited to development, marketing, organizational,
financial, management, administrative, production, distribution and sales
information, data, specifications and processes presently owned or at any time
in the future developed, by the Company or its agents or consultants, or used
presently or at any time in the future in the course of its business that is not
otherwise part of the public domain (collectively, the “Confidential Material”).
All such Confidential Material is considered secret and will be available to
Employee in confidence. Except in the performance of duties on behalf of the
Company, Employee shall not, directly or indirectly for any reason whatsoever,
disclose or use any such Confidential Material, unless such Confidential
Material ceases (through no fault of Employee’s) to be confidential because it
has become part of the public domain. All records, files, drawings, documents,
equipment and other tangible items, wherever located, relating in any way to the
Confidential Material or otherwise to the Company’s business, which Employee
prepares, uses or encounters, shall be and remain the Company’s sole and
exclusive property and shall be included in the Confidential Material. Upon
termination of this Agreement by any means, or whenever requested by the
Company, Employee shall promptly deliver to the Company any and all of the
Confidential Material, not previously delivered to the Company, that may be or
at any previous time has been in Employee’s possession or under Employee’s
control, provided however, that Employee may retain in his possession any
Confidential Material that reflects the terms of his employment with the Company
or the terms or amount of his compensation and benefits.
 
6

--------------------------------------------------------------------------------




IX. SUCCESSORS.


A. This Agreement is personal to Employee and shall not, without the prior
written consent of the Company, be assignable by Employee.


B. This Agreement may not be assigned by the Company without Employee’s prior
written consent, unless such assignment is made in connection with a Change in
Control, in which case, this Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns and any such successor
or assignee shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. With respect to any assignment of this Agreement by
Company requiring Employee’s prior written consent, no such permitted assignment
shall relieve the Company of its obligations or liability hereunder unless
Employee otherwise agrees in writing.


X. WAIVER.


No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.


XI. MODIFICATION.


This Agreement may not be amended or modified other than by a written agreement
executed by Employee and the Company’s Chief Executive Officer.
 
7

--------------------------------------------------------------------------------


 
XII. SAVINGS CLAUSE.


If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.


XIII. COMPLETE AGREEMENT.


This Agreement constitutes and contains the entire agreement and final
understanding concerning Employee’s employment with the Company and the other
subject matters addressed herein between the parties. It is intended by the
parties as a complete and exclusive statement of the terms of their agreement.
It supersedes and replaces all prior negotiations and all agreements proposed or
otherwise, whether written or oral, concerning the subject matter hereof. Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party.


XIV. GOVERNING LAW.


This Agreement shall be deemed to have been executed and delivered within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, by the laws
of the State of California without regard to principles of conflict of laws.


XV. CONSTRUCTION.


Each party has cooperated in the drafting and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.


XVI. COMMUNICATIONS.


All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered or if mailed by
registered or certified mail, postage prepaid, addressed to Employee at the
address on file with the Company or addressed to the Company at 14242 Ventura
Blvd., Sherman Oaks CA 91423, Attention: Ian Aaron, Chief Executive Officer.
Either party may change the address at which notice shall be given by written
notice given in the above manner.
 
XVII. EXECUTION.


This Agreement is being executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Photographic copies of such signed counterparts may be used
in lieu of the originals for any purpose.
 
8

--------------------------------------------------------------------------------






In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.
 

Russell Burke   Twistbox Entertainment, Inc.                     By: /s/ R. J.
Burke   By: /s/ Ian Aaron  

--------------------------------------------------------------------------------

 
   

--------------------------------------------------------------------------------

Name: Ian Aaron         Its: President/CEO

 
9

--------------------------------------------------------------------------------


 
EXHIBIT A
OPTION AGREEMENT


TWISTBOX ENTERTAINMENT, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
TWISTBOX ENTERTAINMENT, INC.
2006 STOCK INCENTIVE PLAN


This Non-Qualified Stock Option Agreement (“Agreement”) dated as of December 11,
2006 (the “Grant Date”) by and between Twistbox Entertainment, Inc., a Delaware
corporation (the “Company”) and Russell Burke (the “Participant”).
 
Preliminary Statement


The Committee has authorized this grant of a non-qualified stock option (the
“Option”) on November 21, 2006 to purchase the number of shares of the Company’s
common stock (the “Common Stock”) set forth below to the Participant, as an
Eligible Employee of the Company or a Subsidiary (collectively, the Company and
all Subsidiaries of the Company shall be referred to as the “Employer”). Unless
otherwise indicated, any capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Twistbox Entertainment, Inc. 2006 Stock
Incentive Plan (the “Plan”). A copy of the Plan has been delivered to the
Participant. By signing and returning this Agreement, the Participant
acknowledges having received and read a copy of the Plan and agrees to comply
with it, this Agreement and all applicable laws and regulations.
 
Accordingly, the parties hereto agree as follows:
 
1. Tax Matters. No part of the Option granted hereby is intended to qualify as
an “incentive stock option” under Section 422 of the Internal Revenue Code of
1986, as amended.


2. Grant of Option. Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, the Participant is hereby granted an
Option to purchase from the (Company 75,000 shares of Common Stock, at a price
per share of $0.59 (the “Option Price”).
 
3. Exercise.
 
(a) Except as set forth in subsection (b) below, the Option shall vest and
become exercisable as provided in Schedule A, which shall be cumulative. To the
extent that the Option has become exercisable with respect to a number of shares
of Common Stock as provided below, the Option may thereafter be exercised by the
Participant, in whole or in part, at any time or from time to time prior to the
expiration of the Option as provided herein and in accordance with Section
6.3(d) of the Plan, including, without limitation, the filing of such written
form of exercise notice, if any, as may be required by the Committee and payment
in full of the Option Price multiplied by the number of shares of Common Stock
underlying the portion of the Option exercised. Upon expiration of the Option,
the Option shall be canceled and no longer exercisable. Schedule A (Vesting
Schedule) indicates each date upon which the Participant shall be vested and
entitled to exercise the Option with respect to the percentage indicated beside
that date provided that the Participant has not suffered a Termination of
Employment prior to the applicable vesting date. There shall be no proportionate
or partial vesting in the periods prior to each vesting date and all vesting
shall occur only on the appropriate vesting date.
 
10

--------------------------------------------------------------------------------




(b) Upon the occurrence of an IPO or Change of Control, the Options shall
immediately become exercisable with respect to all shares of Common Stock
subject thereto.


(c) Notwithstanding the foregoing, the Participant may not exercise the Option
unless the shares of Common Stock issuable upon such exercise are then
registered under the Securities Act, or, if such shares of Common Stock are not
then so registered, the Company has determined that such exercise and issuance
would be exempt from the registration requirements of the Securities Act. The
exercise of the Option must also comply with other applicable laws and
regulations governing the Option, and the Participant may not exercise the
Option if the Company determines that such exercise would not be in material
compliance with such laws and regulations. In addition, the Participant may not
exercise the Option if the terms of the Plan do not permit the exercise of
Options at such time.


4. Option Term. The term of each Option shall be until the tenth (10th)
anniversary of the Grant Date, after which time it shall terminate, subject to
earlier termination in the event of the Participant’s Termination of Employment
as specified in Section 5 below.


5. Termination of Employment.


(a) Subject to the terms of the Plan and this Agreement, the Option, to the
extent vested at the time of the Participant’s Termination of Employment, shall
remain exercisable as provided in Section 9.2(a) of the Plan.


(b) Any portion of the Option that is not vested as of the date of the
Participant’s Termination of Employment for any reason shall terminate and
expire as of the date of such Termination of Employment.
 
(c) If the Participant breaches any agreement with the Company or any of its
Subsidiaries regarding competition, confidentiality or the solicitation of
customers or employees, the Option (whether vested or unvested) and shares of
Common Stock acquired upon exercise of the Option (without compensation other
than repayment of the Option Price) shall be immediately forfeited to the
Company unless the Participant cures such breach (if curable) within I5 days of
being notified of such breach.
 
11

--------------------------------------------------------------------------------


 
6. Restriction on Transfer of Option. No part of the Option shall be
Transferable other than by will or by the laws of descent and distribution and
during the lifetime of the Participant, may be exercised only by the Participant
or the Participant's guardian or legal representative. In addition, the Option
shall not be assigned, negotiated, pledged or hypothecated in any way (except as
provided by law or herein), and the Option shall not be subject to execution,
attachment or similar process. Upon any attempt to Transfer the Option or in the
event of any levy upon the Option by reason of any execution, attachment or
similar process contrary to the provisions hereof, the Option shall immediately
become null and void.


7. Company Call Rights; Restrictions on Transfer. The Option, and any shares of
Common Stock that the Participant acquires upon exercise of the Option, shall be
subject to the Company call rights and restrictions on transfer (including the
Company’s right of first refusal) set forth in Article XIII of the Plan. To
ensure that the shares of Common Stock issuable upon exercise of the Option are
not transferred in contravention of the terms of the Plan and this Agreement,
and to ensure compliance with other provisions of the Plan and this Agreement,
the Company may deposit the certificates evidencing the shares of Common Stock
to be issued upon the exercise of the Option with an escrow agent designated by
the Company.


8. Securities Representations. Upon the exercise of the Option prior to the
registration of the Common Stock subject to the Option pursuant to the
Securities Act or other applicable securities laws, the Participant shall be
deemed to acknowledge and make the representations and warranties as described
below and as otherwise may be requested by the Company for compliance with
applicable laws, and any issuances of Common Stock by the Company shall he made
in reliance upon the express representations and warranties of the Participant.


(a) The Participant is acquiring and will hold the shares of Common Stock for
investment for his account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act or other applicable securities laws.


(b) The Participant has been advised that the shares of Common Stock have not
been registered under the Securities Act or other applicable securities laws, on
the ground that no distribution or public offering of the shares of Common
Stock, is to be effected (it being understood, however, that the shares of
Common Stock are being issued and sold in reliance on the exemption provided
under Rule 701 under the Securities Act), and that the shares of Common Stock
must be held indefinitely, unless they are subsequently registered under the
applicable securities laws or the Participant obtains an opinion of counsel (in
the form and substance satisfactory to the Company and its counsel) that
registration is not required. In connection with the foregoing, the Company is
relying in part on the Participant’s representations set forth in this Section.
The Participant further acknowledges and understands that the Company is under
no obligation hereunder to register the shares of Common Stock.


(c) The Participant is aware of the adoption of Rule 144 by the Securities and
Exchange Commission under the Securities Act, which permits limited public
resale of securities acquired in a non-public offering, subject to the
satisfaction of certain conditions. The Participant acknowledges that he is
familiar with the conditions for resale set forth in Rule 144, and acknowledges
and understands that the conditions for resale set forth in Rule 144 have not
been satisfied and that the Company has no plans to satisfy these conditions in
the foreseeable future.
 
12

--------------------------------------------------------------------------------




(d) The Participant will not sell, transfer or otherwise dispose of the shares
of Common Stock in violation of the Plan, this Agreement, Securities Act (or the
rules and regulations promulgated thereunder) or under any other applicable
securities laws. The Participant agrees that he will not dispose of the Common
Stock unless and until he has complied with all requirements of this Agreement
applicable to the disposition of the shares of Common Stock.


(e) The Participant has been furnished with, and has had access to, such
information as he considers necessary or appropriate for deciding whether to
invest in the shares of Common Stock, and the Participant has had an opportunity
to ask questions and receive answers from the Company regarding the terms and
conditions of the issuance of the Common Stock.
 
(f) The Participant is aware that his investment in the Company is a speculative
investment that has limited liquidity and is subject to the risk of complete
loss. The Participant is able, without impairing his financial condition, to
hold the Shares for an indefinite period and to suffer a complete loss of his
investment in the Common Stock.


9. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any shares covered by the Option unless and until
the Participant has become the holder of record of the shares, and no
adjustments shall be made for dividends in cash or other property, distributions
or other rights in respect of any such shares, except as otherwise specifically
provided for in the Plan.


10. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof (other than any exercise notice or other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant with respect to the subject matter hereof.
 
13

--------------------------------------------------------------------------------




11. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given: (i) when delivered in person; (ii) two
(2) days after being sent by United States mail; or (iii) on the first business
day following the date of deposit if delivered by a nationally recognized
overnight delivery service, to the appropriate party at the address set forth
below (or such other address as the party shall from time to time specify):


If to the Company, to:
 
Twistbox Entertainment, Inc.
14242 Ventura Boulevard, 3rd Floor
Sherman Oaks, California 91423
Attention: Plan Administrator


If to the Participant, to the address on file with the Company.
 
12. No Obligation to Continue Employment. This Agreement is not an agreement of
employment. This Agreement does not guarantee that the Employer will employ the
Participant for any specific time period, nor does it modify in any respect the
Employer’s right to terminate or modify the Participant’s employment or
compensation.


13. Agreement. As a condition to the receipt of shares of Common Stock when the
Option is exercised, the Participant shall execute and deliver an Assumption
Agreement, and to the extent required by the Committee, the Participant shall
execute and deliver a stockholder’s agreement or such other documentation which
shall set forth certain restrictions on transferability of the shares of Common
Stock acquired and such other terms or restrictions as the Committee shall from
time to time establish. Such Assumption Agreement, stockholder’s agreement or
other documentation shall apply to the Common Stock acquired under the Plan and
covered by such Assumption Agreement, stockholder’s agreement or other
documentation. The Company may require, as a condition of exercise, the
Participant to become a party to any other existing stockholder agreement or
other agreement.
 
14. 409A. NOTWITHSTANDING ANYTHING HEREIN OR IN THE PLAN TO THE CONTRARY, IF THE
COMMON STOCK DOES NOT CONSTITUTE “SERVICE RECIPIENT STOCK” FOR PURPOSES OF
SECTION 409A OF THE CODE OR IF THE OPTION OTHERWISE IS DEEMED TO BE DEFERRED
COMPENSATION UNDER SECTION 409A OF THE CODE AS A RESULT OF ANY PROPOSED,
TEMPORARY OR FINAL REGULATIONS OR ANY OTHER GUIDANCE ISSUED BY THE SECRETARY OF
THE TREASURY AND THE INTERNAL REVENUE SERVICE WITH RESPECT TO SECTION 409A OF
THE CODE, THE COMPANY SHALL BE PERMITTED TO AMEND THE PLAN AND THE OPTION TO
COMPLY WITH SECTION 409A WITHOUT THE PARTICIPANT’S CONSENT. THE COMPANY SHALL
HAVE NO LIABILITY TO THE PARTICIPANT OR OTHERWISE IF THE OPTION AND ANY AMOUNTS
PAID OR PAYABLE THEREUNDER IS SUBJECT TO SECTION 409A OF THE CODE.
 
[Signature Page Follows]
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 

        TWISTBOX ENTERTAINMENT, INC.  
   
   
  By:   /s/ Adi McAbian  

--------------------------------------------------------------------------------

Authorized Officer

 

        /s/ Russell Burke    

--------------------------------------------------------------------------------

Russell Burke
Employee Social Security number:
   

 
I, ____________________, the spouse of the Participant, do hereby join with my
spouse in executing this Agreement and do hereby agree to be bound by all of the
terms and provisions thereof.
 

           

--------------------------------------------------------------------------------

Signature    

 
15

--------------------------------------------------------------------------------


 
SCHEDULE A
VESTING SCHEDULE 
 
Employee Name:
 
Russell Burke
     
Total Grant:
Shares:
 
 
75,000
Date:
 
December 11, 2006
     
First Vesting Period:
   
Shares:
 
18,750
Date:
 
December 11, 2007
     
Shares:
 
23,438
Date:
 
March 11, 2008
     
Shares:
 
28,125
Date:
 
June 10, 2008
     
Shares:
  32,813
Date:
  September 9, 2008      
Second Vesting Period:
   
Shares:
 
37,500
Date:
 
December 10, 2008
     
Shares:
 
42,188
Date:
 
March 11, 2009
     
Shares:
 
46,875
Date:
 
June 10, 2009
     
Shares:
 
51,563
Date:
 
September 9, 2009
     
Third Vesting Period:
   
Shares:
 
56,250
Date:
 
December 10, 2009
     
Shares:
 
60,938
Date:
 
March 11, 2010
     
Shares:
 
65,625
Date:
 
June 10, 2010
     
Shares:
 
70,313
Date:
 
September 9, 2010
     
Fourth Vesting Period:
   
Shares:
 
75,000
Date:
 
December 10, 2010



16

--------------------------------------------------------------------------------


 
EXHIBIT B
General Release Agreement


This General Release Agreement (the “Agreement”) is entered into as of____,
200__, by and between Russell Burke (the “Employee”) and Twistbox Entertainment,
Inc. (the “Company”). Employee and the Company are parties to an Employment
Agreement effective as of December 11, 2006 (the “Employment Agreement”).


Employee’s employment with the Company will terminate effective on_____ , 200__
(the “Termination Date”). In exchange for the severance pay and other severance
benefits provided to Employee under Section IV-D-3 of the Employment Agreement
(including, but not limited to, the right to retain all vested 401K benefits
pursuant to the 401K Plan), and except for the obligations of Company under such
Section IV-D-3, Employee hereby covenants not to sue and releases the Company,
and its subsidiaries, parent and affiliated entities, past and present, and each
of them, as well as their respective trustees, directors, officers, agents,
employees, shareholders, assignees, successors, attorneys, and insurers, past
and present, and each of them (individually and collectively referred to herein
as “Releasees”), from any and all claims, wages, agreements, contracts,
obligations, covenants, demands, costs, expenses, attorneys’ fees, rights,
debts, liens, and causes of action, known or unknown, suspected or unsuspected,
arising out of or in any way connected with his employment or any other
transactions, occurrences, acts or omissions, or any loss, damage or injury
whatsoever, known or unknown, suspected or unsuspected, resulting from any act
or omission by or on the part of said Releasees, or any of them, committed or
omitted, prior to the execution of this Agreement, whether based on contract,
tort, common law, or statute. Employee acknowledges by the execution of this
Agreement that he has no further claims against the Releasees other than for the
performance of the obligations set forth in Section IV-D-3 and Section XI of the
Employment Agreement.


The Employee hereby acknowledges that he has read this Agreement, understands
its contents and agrees to its terms and conditions knowingly, voluntarily and
of his own free will. Specifically, the Employee agrees: (a) that he is
releasing any and all claims under the Age Discrimination in Employment Act of
1967, as amended by the Older Workers Benefit Protection Act, and any federal,
state or local fair employment acts arising up to the date of the execution of
this Agreement, (b) that the consideration being received by the Employee is
greater than he would have been entitled to receive before signing this
Agreement, (c) that the Employee is hereby advised to consult an attorney of his
choice prior to the execution of this Agreement, (d) that the Employee was given
at least twenty-one (21) days from the date of receipt of this Agreement to
decide whether or not to execute it, and (e) that the Employee has seven (7)
days from the execution of this Agreement to revoke its execution and this
Agreement will become null and void if he elects revocation during that time.
Any revocation must be in writing and must be received by the Company during the
seven-day revocation period. In the event of such revocation, the Company will
not have any obligations under this Agreement or Section IV-D-3 of the
Employment Agreement except for the payment of Accrued Obligations as defined in
the Employment Agreement.
 
17

--------------------------------------------------------------------------------


 
If any provision of this Agreement or its application is held invalid, the
invalidity shall not affect other provisions or applications of the Agreement
which can be given effect without the invalid provisions or application and,
therefore, the provisions of this Agreement are declared to be severable.
 
The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the ________
day of __________________ 200_.
 
Russell Burke
 
Twistbox Entertainment, Inc.
                   
By:
/s/ Russell Burke  
By:
/s/ Adi McAbian  

--------------------------------------------------------------------------------

Social Security #: ___________________________            
   

--------------------------------------------------------------------------------

Name: Adi McAbian
       
Its: Managing Director

 
18

--------------------------------------------------------------------------------

